On May 10, 1995, it was the judgment of the Court that the defendant is guilty of the crime of Burglary and the defendant shall be imprisoned in the Montana State Prison for a period of twenty (20) years, with ten (10) of those years suspended subject to conditions as stated in the May 10, 1995 judgment. The defendant will pay a Felony Surcharge in the amount of $20.00; The defendant will repay the costs of the public defender in the amount of $655.50; The defendant will make all of the above payments to the Clerk of Court of Ravalli County on a schedule to be determined by the Probation Officer. The defendant is adjudged to be a non-dangerous offender for purposes of parole. The defendant shall receive credit for 66 days for jail time served prior to sentencing. The Court further directs that the defendant shall enter and successfully complete the Criminal Thinking Errors program and Anger Management Counseling program at the Montana State Prison, as a condition of parole consideration.
On August 4, 1995, the Defendant’s application for review of that sentence was heard by the Sentence Review Division of the Montana Supreme Court.
The Defendant was present and proceeded Pro Se. The state was not represented.
Before hearing the application, the Defendant was advised that the Sentence Review Division has the authority not only to reduce the sentence or affirm it, but also to increase it. The defendant was further advised that there is no appeal from a decision of the Sentence Review Division. The defendant acknowledged that he understood this and stated that he wished to proceed.
After careful consideration, it is the unanimous decision of the Sentence Review Division that the sentence remain the same as originally imposed.
Rule 17 of the Rules of the Sentence Review Division provides: "The sentence imposed by the District Court is presumed correct, and the sentence will not be reduced or increased unless it is deemed clearly inadequate or excessive." (Section 45-18-904(3), MCA.) The Division finds that the reasons advanced for modification are insufficient to hold that the sentence imposed by the District Court is inadequate or excessive.
Done in open Court this 4th day of August, 1995.
Hon. Ed McLean, Chairman, Hon. Ted O. Lympus, Member, Hon. Jeffrey M. Sherlock, Member.
The Sentence Review Board wishes to thank Alexander Bailey for representing himself in this matter.